Citation Nr: 0031373	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-00 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for limitation of 
motion of the right wrist, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a compensable evaluation for limitation of 
motion of the elbows.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which denied entitlement to 
compensable evaluations for a bilateral wrist disorder and a 
bilateral elbow disorder.  The Board remanded this case back 
to the RO in August 1999, and the case has since been 
returned to the Board.  

In a July 1998 rating decision, the RO assigned a 10 percent 
evaluation for the veteran's right wrist disorder, effective 
as of the date of receipt of his claim in September 1996.  
Since the 10 percent evaluation is less than the maximum 
available under applicable diagnostic criteria, the claim for 
a higher evaluation remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

While the veteran's appeal initially included the issue of 
entitlement to a compensable evaluation for limitation of 
motion of the left wrist, the veteran clarified during his 
March 1999 VA Travel Board hearing that the issues remaining 
on appeal were only those regarding his right wrist and 
bilateral elbow disorders.  See 38 C.F.R. § 20.204 (1999).

The claim of entitlement to a compensable evaluation for a 
bilateral elbow disorder will be addressed in the remand 
section of this decision.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's right wrist disorder is productive of 
limitation of motion, with some pain upon motion; however, 
there is no evidence of ankylosis of the right wrist or 
nonunion of the right ulna or radius.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
limitation of motion of the right wrist have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5215 (1999); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the law 
pertaining to well-grounded claims was eliminated and new 
provisions were enacted which require VA to provide veterans 
with assistance in developing their claims.  The Veterans 
Claims Assistance Act, signed by the President on November 2, 
2000, substantially modified VA's duty to assist claimants 
and affects all pending claims as of the date of enactment.  
Although the RO did not advise the veteran at the time his 
claim was filed of any additional evidence to substantiate 
the claim or inform him whose responsibility it would be to 
provide such evidence, several examinations have been 
conducted and a substantial record has been developed with 
respect to the claim. This development has cured (or rendered 
harmless) the earlier omissions.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1992).  The Board is satisfied that 
all relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the VA's statutory duty to assist him in 
developing the facts pertinent to his right wrist claim.  See 
38 U.S.C.A. § 5107 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 (2000); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991). 

Historically, in a February 1946 rating decision, the Chicago 
VARO granted service connection for a right wrist disorder, 
with a zero percent evaluation assigned as of November 1945.  
This evaluation remained unchanged during the period 
preceding the veteran's present appeal.  In a May 1949 rating 
decision, the Detroit VARO assigned a 20 percent evaluation 
for limitation of motion of both wrists, effective from 
February 1949, in view of the results of an April 1949 VA 
examination.  However, in a June 1960 rating decision, the RO 
reduced this evaluation back to zero percent, effective from 
August 1960, after a May 1960 VA examination.  

During his May 1997 VA orthopedic examination, the veteran 
complained of limited ability to grasp objects with his wrist 
joints.  The examination revealed right wrist radial 
deviation and ulnar deviation from zero to five degrees, 
plantar flexion to 30 degrees, and dorsiflexion to zero 
degrees.  The diagnosis was degenerative disease, possibly 
arthritis depending on x-ray results.  The examiner noted a 
severe limitation in the veteran's dorsiflexion, radial 
deviation, and ulnar deviation.  X-rays of the right wrist 
revealed early degenerative joint disease.

The veteran underwent another VA orthopedic examination in 
August 1997, during which he described further wrist pain.  
The examination revealed no swelling or deformity of the 
wrists.  Range of motion testing revealed right wrist plantar 
flexion from zero to 55 degrees and dorsiflexion to 50 
degrees.  X-rays of the wrists revealed degenerative changes, 
more marked on the right.

During a February 1998 VA hearing, the veteran testified that 
pain in his wrists had limited his activities. 

The veteran underwent a further VA orthopedic examination in 
March 1998, during which he complained of pain, limitation of 
motion, and impairment of functioning of the wrists.  Also, 
the veteran reported that he had retired from work in 1987.  
The examination revealed no painful motion or functional loss 
due to pain of the wrists.  There was also no ankylosis.  
Range of motion testing revealed right wrist palmar flexion 
to 20 degrees, radial deviation to five degrees, and ulnar 
deviation to 10 degrees.  In rendering a diagnosis, the 
examiner noted the impossibility of determining the 
contribution of service incurrence of the veteran's wrist 
disability, as compared to that resulting from exacerbation 
from his post-service job.  Subsequently, in a July 1998 
rating decision, the RO increased the evaluation for the 
veteran's right wrist disorder to 10 percent, effective from 
September 1996. 

An August 1998 VA treatment note indicates reduced range of 
motion of the right wrist, and recommended use of Zostrix.

During his March 1999 VA Travel Board hearing, the veteran 
reiterated his complaints of pain and limitation of movement 
of the right wrist.  The veteran noted that he had used both 
painkiller medications and analgesic cream to reduce his 
joint pain.

The veteran underwent an additional VA examination in 
December 1999 after review of his claims folder.  He 
complained of flare-ups of pain with lifting heavy objects.  
He noted that, during such flare-ups, he could not lift 
anything heavier than ten pounds.  No ankylosis was noted to 
be present, although there was some painful motion of the 
right wrist.  Range of motion studies revealed wrist 
dorsiflexion from zero to 45 degrees, palmar flexion from 
zero to 55 degrees, radial deviation from zero to 18 degrees, 
and ulnar deviation from zero to 40 degrees.  X-rays of the 
right wrist revealed cystic changes of the carpal bones, 
diagnosed as a minor abnormality.  The examiner noted that 
the cause of the veteran's right wrist pain was not clear and 
that his motion of the wrist was not significantly 
diminished, although he currently had somewhat diminished 
dorsiflexion.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).  

The RO has assigned a 10 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215 (1999).  Under this section, 
regardless of whether the veteran is right-handed or left-
handed (the veteran here is right-handed), a maximum 10 
percent evaluation is in order for either dorsiflexion of 
less than 15 degrees or palmar flexion limited in line with 
the forearm.  

In this case, the veteran's right wrist disorder is 
manifested by limitation of motion.  Although the December 
1999 VA examination revealed some pain with motion of the 
right wrist, this same examination revealed dorsiflexion from 
zero to 45 degrees and palmar flexion from zero to 55 
degrees.  The Board finds that this combination of relatively 
minor restricted motion and pain with motion is fully 
contemplated by the criteria for a 10 percent evaluation 
under Diagnostic Code 5215.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45 (1999).  The 
veteran's representative has questioned the examination to 
the extent that all requested data concerning the joints from 
an examination worksheet was not reported, but the Board is 
satisfied the examination is adequate for rating purposes in 
this case. 

Moreover, there is no evidence of other factors which might 
provide for a higher rating, such as nonunion in the lower 
half of the ulna (the criteria for a 20 percent evaluation 
under Diagnostic Code 5212); nonunion in the upper half of 
the radius (the criteria for a 20 percent evaluation under 
Diagnostic Code 5212); limitation of pronation beyond the 
last quarter of the arc, with the hand not reaching full 
pronation (the criteria for a 20 percent evaluation under 
Diagnostic Code 5213); or favorable ankylosis in 20 to 30 
degrees of dorsiflexion (the criteria for a 30 percent 
evaluation for a major joint under Diagnostic Code 5214).  
Rather, the preponderance of the evidence is against an 
evaluation in excess of 10 percent for limitation of motion 
of the right wrist.  

The Board recognizes that, under both the prior and revised 
versions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  However, as the 
preponderance of the evidence is against the veteran's 
present claim, that doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The evidence does not show that the veteran's 
service-connected right wrist disorder has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, or 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999) for referral of 
extra-schedular evaluation are not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

The claim of entitlement to an increased evaluation for 
limitation of motion of the right wrist, currently evaluated 
as 10 percent disabling, is denied.


REMAND

The veteran's representative has urged that the case be 
remanded due to insufficient examination findings, such as 
limitation of range of motion of the elbows, on the December 
1999 VA examination.  Since only the left elbow appears to 
have been X-rayed and neither the left elbow nor 
"bilateral" range of motion studies are reported on the 
December 1999 examination report, the Board is uncertain 
whether the left elbow was included in the evaluation 
requested by the Board.  In its August 1999 remand, the Board 
also requested consideration of whether separate evaluations 
were warranted for the veteran's right and left elbow 
disabilities, as opposed to a single evaluation for a 
bilateral disability.  From the RO's May 2000 Supplemental 
Statement of the Case, however, it does not appear that the 
question of separate evaluations was addressed and explained 
to the veteran.  This question should first be addressed by 
the RO, rather than by the Board, so that the veteran has the 
opportunity to provide evidence and argument on this matter 
and is not prejudiced by VA's action.  See generally Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998), and Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Therefore, in order to ensure that the duty to assist the 
veteran has been met and to fully and fairly adjudicate the 
veteran's claim, the issue concerning evaluation of the 
veteran's bilateral elbow disability is remanded to the RO 
for the following action:

1.  The veteran should be afforded an 
examination to determine the extent of 
any limitation of range of motion or 
painful motion of each elbow.  The 
appropriate ranges of motion should be 
reported in degrees, to include the 
extent of any painful motion and 
identification of any pathology to 
account for functional impairment.  The 
claims folder should be made available to 
the examiner for review in connection 
with the examination.  

2.  The RO should then readjudicate the 
veteran's claim for a compensable 
evaluation for limitation of motion of 
the elbows, to include separate 
evaluations for a right elbow disorder 
and a left elbow disorder. 

After providing the veteran and his representative with a 
Supplemental Statement of the Case, the appeal should be 
returned to the Board in accordance with the usual 
procedures.  The purpose of this remand is to obtain 
additional evidence and ensure that the veteran is accord due 
process.  The Board intimates no opinion as to the ultimate 
outcome warranted in this case.  The veteran has the right to 
submit additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran unless he is so 
notified by the RO.  The veteran and his representative 
should inform the RO if they wish assistance in obtaining any 
of any pertinent medical records or other evidence.



		
	CHARLES E. HOGEBOOM
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 2 -


